UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33204 OBAGI MEDICAL PRODUCTS,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3904668 (I.R.S. Employer Identification No.) 3760 Kilroy Airport Way, Suite 500, Long Beach, CA (Address of principal executive offices) 90806 (zip code) (562)628-1007 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNoý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o There were 21,912,707 shares of the registrant's common stock issued and outstanding as of October 31, 2009. OBAGI MEDICAL PRODUCTS, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE PARTI Item1. Financial Statements Unaudited Condensed Consolidated Balance Sheets-As of September 30, 2009 and December 31, 2008 1 Unaudited Condensed Consolidated Statements of Income-For the three and nine months ended September 30, 2009 and 2008 2 Unaudited Condensed Consolidated Stockholders' Equity and Comprehensive Income-For the nine months ended September 30, 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows-For the nine months ended September 30, 2009 and 2008 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 21 PARTII Item1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 Defaults upon Senior Securities 23 Item 4 Submissions of Matters to a Vote of Security Holders 23 Item 5 Other Information 23 Item6. Exhibits 23 i PART I ITEM1: FINANCIAL STATEMENTS Obagi Medical Products,Inc. Unaudited Condensed Consolidated Balance Sheets (Dollars in thousands, except share and per share amounts) September 30, December 31, 2009 2008 Assets Current assets Cash and cash equivalents $ 23,458 $ 13,938 Short-term investments 7,743 6,000 Accounts receivable, net 20,855 20,648 Accounts receivable from related parties, net 314 518 Inventories, net 6,569 6,845 Prepaid expenses and other current assets 4,759 6,404 Total current assets 63,698 54,353 Property and equipment, net 4,890 5,340 Goodwill 4,629 4,629 Intangible assets, net 5,018 5,267 Other assets 2,297 2,670 Total assets $ 80,532 $ 72,259 Liabilities and Stockholders' Equity Current liabilities Accounts payable $ 7,675 $ 6,478 Current portion of long-term debt 46 47 Accrued liabilities 3,672 3,510 Amounts due to related parties 485 169 Total current liabilities 11,878 10,204 Long-term debt 2 18 Other long-term liabilities 1,592 1,516 Total liabilities 13,472 11,738 Commitments and contingencies (Note 8) Stockholders' equity Common stock, $.001 par value; 100,000,000 shares authorized, 22,748,068 and 22,691,238 shares issued and 21,912,707 and 22,044,872 shares outstanding at September 30, 2009 and December 31, 2008, respectively 23 23 Additional paid-in capital 59,378 58,026 Accumulated earnings 13,085 6,557 Treasury stock, at cost; 811,031 and 627,367 shares at September 30, 2009 and December 31, 2008, respectively (5,348 ) (4,016 ) Accumulated other comprehensive loss (78 ) (69 ) Total stockholders' equity 67,060 60,521 Total liabilities and stockholders' equity $ 80,532 $ 72,259 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Obagi Medical Products,Inc. Unaudited Condensed Consolidated Statements of Income (Dollars in thousands, except share and per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Net sales $ 24,899 $ 26,012 $ 73,393 $ 79,158 Cost of sales 5,250 5,114 15,552 14,888 Gross profit 19,649 20,898 57,841 64,270 Selling, general and administrative expenses 13,610 14,985 43,850 43,260 Research and development expenses 1,114 1,155 3,492 3,872 Income from operations 4,925 4,758 10,499 17,138 Interest income 34 91 147 279 Interest expense (17 ) (28 ) (53 ) (93 ) Income before provision for income taxes 4,942 4,821 10,593 17,324 Provision for income taxes 1,897 1,914 4,065 6,920 Net income $ 3,045 $ 2,907 $ 6,528 $ 10,404 Net income attributable to common shares Basic $ 0.14 $ 0.13 $ 0.30 $ 0.46 Diluted $ 0.14 $ 0.13 $ 0.30 $ 0.46 Weighted average common shares outstanding Basic 21,912,707 22,658,232 21,989,952 22,652,205 Diluted 21,993,263 22,693,197 22,005,721 22,703,071 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Obagi Medical Products,Inc. Unaudited Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income (Dollars in thousands, except share and per share amounts) Common Stock Additional Paid-In Accumulated Treasury Stock Other Shares Amount Capital Earnings Shares Amount Comprehensive Loss Total Balances, as of December 31, 2008 22,672,239 $ 23 $ 58,026 $ 6,557 (627,367 ) $ (4,016 ) $ (69 ) $ 60,521 Comprehensive income: Translation adjustment, net of tax effect ($1 benefit) — (9 ) (9 ) Net income for the nine months endedSeptember 30, 2009 — — — 6,528 — — — 6,528 Total comprehensive income 6,519 Repurchase of common stock — (183,664 ) (1,332 ) — (1,332 ) Issuance of vested restricted stock units 32,500 — Issuance of vested restricted stock 18,999 — Stock compensation expense — — 1,352 — 1,352 Balances, as ofSeptember 30, 2009 22,723,738 $ 23 $ 59,378 $ 13,085 (811,031 ) $ (5,348 ) $ (78 ) $ 67,060 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Obagi Medical Products,Inc. Unaudited Condensed Consolidated Statements of Cash Flows (Dollars in thousands, except share and per share amounts) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities Net income $ 6,528 $ 10,404 Adjustments to reconcile net income to net cash provided byoperating activities Depreciation and amortization 1,878 1,808 Loss on disposal of property and equipment 55 — Provision for (recovery of) doubtful accounts 457 (9 ) Deferred income tax — 24 Write off of prepaids and deposits related to SoluCLENZ 441 — Stock compensation expense 1,352 1,616 Changes in operating assets and liabilities Accounts receivable (460 ) (1,000 ) Income taxes receivable 1,193 — Inventories 276 (1,779 ) Prepaid expenses and other current assets 10 327 Other assets 371 (152 ) Accounts payable 1,196 902 Accrued liabilities 162 (40 ) Amounts due to related parties 316 — Other long-term liabilities 76 904 Net cash provided by operating activities 13,851 13,005 Cash flows from investing activities Purchases of property and equipment (885 ) (2,592 ) Purchase of other intangible assets (346 ) (271 ) Purchase of short-term investments (1,743 ) — Net cash used in investing activities (2,974 ) (2,863 ) Cash flows from financing activities Principal payments on capital lease obligations (16 ) (24 ) Repurchase of common stock (1,332 ) — Proceeds from exercise of stock options — 174 Tax benefit from the exercise of stock options — 31 Net cash (used in) provided by financing activities (1,348 ) 181 Effect of exchange rate changes on cash and cash equivalents (9 ) (4 ) Net increase in cash and cash equivalents 9,520 10,319 Cash and cash equivalents at beginning of period 13,938 14,054 Cash and cash equivalents at end of period $ 23,458 $ 24,373 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Obagi Medical Products,Inc. Notes to Unaudited Condensed Consolidated Financial Statements (Dollars in thousands, except share and per share amounts) Note1: Description of Business and Basis of Presentation Obagi Medical Products,Inc. (the "Company") is a specialty pharmaceutical company focused on the aesthetic and skin health markets. The Company develops and commercializes prescription-based, topical skin health systems. The Company is incorporated under the laws of the state of Delaware. The Company markets the vast majority of its products through its own sales force throughout the United States, and through 21 distribution partners in 44 other countries in regions including North America, Europe, the Far East, the Middle East, Central America, and South America. Until April 13, 2009, the Company sold one of its products in the pharmacy Rx channel through an outside contract sales organization (Note 5).The Company also licenses certain non-prescription product concepts under the Obagi trademark to a large Japanese based pharmaceutical company for sale through consumer distribution channels in Japan. Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary (consisting only of normal recurring accruals) to fairly state the financial information contained therein. These statements do not include all disclosures required by accounting principles generally accepted in the United States of America ("GAAP") for annual periods and should be read in conjunction with the Company's audited consolidated financial statements and related notes for the year ended December 31, 2008. The Company prepared the condensed consolidated financial statements following the requirements of the Securities and Exchange Commission ("SEC") for interim reporting. As permitted under those rules, certain footnotes or other financial information that are normally required by GAAP can be condensed or omitted. The results of operations for the three and nine months ended September 30, 2009 are not necessarily indicative of the results to be expected for the year ending December31, 2009 or any other period(s). Note2: Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued Statements of Financial Accounting Standards ("SFAS")No. 167 (“SFAS No. 167”),Amendments to FASB Interpretation No. 46(R) (“FIN 46(R)”), which among other changes, eliminates the quantitative approach previously required by FIN 46(R) for determining the primary beneficiary of a variable interest entity.This pronouncement is effective for fiscal years and interim periods within those fiscal years, beginning on or after November 15, 2009, with early adoption prohibited.The Company is currently evaluating the effects, if any, that SFAS No. 167 may have on its consolidated financial statements. In June 2009, the FASB issued Accounting Standards Codification (“ASC”) 105, Generally Accepted Accounting Principles (“ASC 105”).ASC 105, which establishes the FASB Accounting Standards Codification (“Codification”) as the single source of authoritative U.S. GAAP to be applied by nongovernmental entities, does not change current U.S GAAP, but is intended to simplify user access to all authoritative U.S GAAP by providing all authoritative literature related to a particular topic in one place. The one exception to this rule is that the rules and interpretive releases of the SEC under authority of federal securities laws are also considered sources of authoritative GAAP for SEC registrants.This pronouncement is effective for financial statements issued for interim and annual periods ending after September 15, 2009.On its effective date, the Codification superseded all then-existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification have become nonauthoritative.The adoption of ASC 105 did not have an impact on the Company’s consolidated financial statements. References made to FASB guidance throughout this report have been updated for the Codification. 5 Obagi Medical Products,Inc. Notes to Unaudited Condensed Consolidated Financial Statements (Dollars in thousands, except share and per share amounts) Note3: Composition of Certain Financial Statement Captions Property and Equipment September 30, December 31, 2009 2008 Furniture and fixtures $ 732 $ 733 Computer software and equipment 3,731 3,494 Lab and office equipment 888 888 Leasehold improvements 4,201 4,054 Capital lease (office equipment) 115 115 Construction in progress 348 648 10,015 9,932 Less accumulated depreciation and amortization (5,125 ) (4,592 ) $ 4,890 $ 5,340 During the nine months ended September 30, 2009, the Company recorded a loss on disposal of fixed assets of $55. The loss is reported as a component of selling, general and administrative expenses. Inventories Inventories consist of raw materials and finished goods that are manufactured both through contracted third party manufacturers and in-house and that are purchased from third parties and are valued at the lower of cost or market. During the three months ended March 31, 2009, the Company changed its costing method from actual cost to standard costing, which approximates actual cost.Cost is determined by the first-in, first-out method. Inventory reserves are established when conditions indicate that the selling price could be less than cost due to physical deterioration, usage, obsolescence, reductions in estimated future demand and reductions in selling prices. Inventory reserves are measured as the difference between cost of inventory and the estimated net realizable value.
